THE STATE OF TEXAS
                        MANDATE
                    *********************************************


TO THE COUNTY COURT AT LAW OF CHEROKEE COUNTY, GREETING:

       Before our Court of Appeals for the 12th Court of Appeals District of Texas, on the 30th
day of October, 2014, the cause upon appeal to revise or reverse your judgment between

 THE STATE OF TEXAS FOR THE BEST INTEREST AND PROTECTION OF A. W.

                         NO. 12-14-00166-CV; Trial Court No. 40,982

                                Opinion by Brian Hoyle, Justice.

was determined; and therein our said Court made its order in these words:

       “THIS CAUSE came to be heard on the appellate record and briefs filed herein, and the
same being considered, it is the opinion of this court that there was no error in the trial court’s
order.

        It is therefore ORDERED, ADJUDGED and DECREED that the trial court’s order to
administer psychoactive medication-forensic of the court below be in all things affirmed, and
that this decision be certified to the court below for observance.”

        WHEREAS, WE COMMAND YOU to observe the order of our said Court of Appeals
for the Twelfth Court of Appeals District of Texas in this behalf, and in all things have it duly
recognized, obeyed, and executed.

        WITNESS, THE HONORABLE JAMES T. WORTHEN, Chief Justice of our Court
of Appeals for the Twelfth Court of Appeals District, with the Seal thereof affixed, at the City of
Tyler, this the 9th day of January, 2015.


                       CATHY S. LUSK, CLERK


                       By: _______________________________
                           Chief Deputy Clerk